Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 5, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  159160                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159201
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re HOUSE OF REPRESENTATIVES                                                                        Richard H. Bernstein
  REQUEST FOR ADVISORY OPINION                                                                          Elizabeth T. Clement
  REGARDING CONSTITUTIONALITY OF                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  2018 PA 368 & 369                                                            SC: 159160

  _________________________________________/

  In re SENATE REQUEST FOR ADVISORY
  OPINION REGARDING CONSTITUTIONALITY
  OF 2018 PA 368 & 369                                                         SC: 159201
  _________________________________________/

          By order of April 3, 2019, the Clerk scheduled these cases for oral argument to be
  held July 17, 2019. The Court respectfully directs the Attorney General to file separate
  supplemental briefs by 5:00 p.m. on July 10, 2019, addressing both sides of the following
  questions: (1) whether this Court has jurisdiction to issue an opinion under Const 1963,
  art 3, § 8 after the effective date of legislation, compare In re 2005 PA 71, 479 Mich. 1,
  13 (2007) (“Because the House of Representatives requested an advisory opinion well
  before [the effective] date, this Court indisputably has jurisdiction under art 3, § 8 to
  render an advisory opinion in this matter.”), with 2 Official Record, Constitutional
  Convention 1961, p 3368 (Const 1963, art 3, § 8 “empowers the supreme court to furnish
  advisory opinions . . . only as to legislative acts that are already passed and signed by the
  governor, and before they become effective.”) (emphasis added); and (2) the stare decisis
  effect of In re 2005 PA 71 on this determination, compare Const 1963, art 3, § 8 (“[T]he
  legislature . . . may request the opinion of the supreme court . . . as to the constitutionality
  of legislation . . . .”), with Advisory Opinion on Constitutionality of 1975 PA 227
  (Questions 2–10), 396 Mich. 465, 477 (1976) (“An advisory opinion is not precedentially
  binding upon the Court and represents only the opinions of the parties signatory.”).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 5, 2019
           t0705
                                                                                Clerk